PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


In Re: PREMIER AUTOMOTIVE             
SERVICES, INCORPORATED,
                            Debtor.


MARYLAND PORT ADMINISTRATION,
                Movant-Appellee,         No. 06-2207

                v.
PREMIER AUTOMOTIVE SERVICES,
INCORPORATED,
              Respondent-Appellant.
                                      
PREMIER AUTOMOTIVE SERVICES,          
INCORPORATED,
               Plaintiff-Appellant,
                v.
ROBERT L. FLANAGAN, Secretary,
Department of Transportation, State      No. 06-2208
of Maryland, and Chairman,
Maryland Port Commission; F.
BROOKS ROYSTER, III, Executive
Director, Maryland Port
Administration,
              Defendants-Appellees.
                                      
          Appeals from the United States District Court
            for the District of Maryland, at Baltimore.
           William M. Nickerson, Senior District Judge.
  (1:06-cv-01733-WMN; 1:06-cv-01761-WMN; 05-bk-20168-JS;
                              05-0137)
2              IN RE: PREMIER AUTOMOTIVE SERVICES, INC.
                       Argued: March 14, 2007

                        Decided: June 15, 2007

Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Gregory and Judge Duncan joined.


                               COUNSEL

ARGUED: Charles Samuel Fax, RIFKIN, LIVINGSTON, LEVI-
TAN & SILVER, L.L.C., Greenbelt, Maryland, for Appellant. Philip
P. Whaling, OFFICE OF THE ATTORNEY GENERAL, Maryland
Port Authority, Baltimore, Maryland, for Appellees. ON BRIEF:
Douglas F. Gansler, Attorney General of Maryland, Baltimore, Mary-
land, for Appellees.


                               OPINION

WILKINSON, Circuit Judge:

   These consolidated cases demonstrate, unfortunately, how the good
and useful ends of the bankruptcy process can be badly abused. The
Chapter 11 petition filed by the debtor, Premier Automotive Services,
pressed a variety of claims intended, not for the legitimate purposes
of bankruptcy, but to invoke the automatic stay and other bankruptcy
code protections in order to forestall eviction on an obviously expired
lease. The bankruptcy court dismissed the petition, finding that Pre-
mier had filed it in bad faith, solely "to prevent the State from evict-
ing the debtor from [the State’s] property," and as a "means to the end
of tying up the State in endless, fruitless litigation." The district court
affirmed, noting that while Premier’s constitutional claims "abound in
legal creativity, they generally lack legal merit." We agree with both
courts and affirm the judgment.
               IN RE: PREMIER AUTOMOTIVE SERVICES, INC.                   3
                                     I.

   This dispute arises out of a commercial lease of approximately six
and one half acres of land ("Lot 90") owned by the Maryland Port
Administration ("MPA") and located on Dundalk Marine Terminal on
the Baltimore waterfront. Debtor-Plaintiff Premier Automotive Ser-
vices ("Premier") is an import-export motor vehicle company which
processes trucks, as well as heavy military, agricultural, and construc-
tion equipment through Dundalk Marine Terminal. Premier has been
operating on Lot 90 for over forty years under a variety of leases and
is the current possessor of Lot 90. At the beginning of its occupancy,
Premier constructed a 27,500 square-foot building on Lot 90 which
contains an office, body shop, paint shop, and washline.

   Defendant MPA is an agency of the State of Maryland which over-
sees and operates port facilities. Md. Code Ann., Transp. 6-102(f)
(LexisNexis 2003). MPA’s purpose is to increase the waterborne
commerce of Maryland ports, and, by doing so, to benefit Maryland
residents. Id. § 6-102(c)(1). In this, the agency is granted statutory
authority to lease port facilities to private parties like Premier. Id. § 6-
204(i).

   Premier Automotive Services’ most recent lease for Lot 90 was
executed in July 1992 and expired on June 30, 2002. Before the July
1992 lease expired, MPA met with Premier to discuss lease renewal,
and tendered to Premier a five-year lease. Premier objected to a vehi-
cle throughput requirement, which required Premier to guarantee that
it would move 1700 vehicles per acre per year through Lot 90, and
the lease was never executed. Premier did not, however, quit the
premises after the old lease expired. Instead, Premier remained in pos-
session of Lot 90 as a holdover tenant on a month-to-month basis.

   In February 2004, following a year and a half of unsuccessful
negotiations over a long-term lease, MPA offered Premier a month-
to-month lease. The February 2004 lease did not contain a throughput
requirement. Premier again rejected MPA’s proposal, deeming the
month-to-month lease unacceptable because it would not provide
long-term stability.

  In April of 2004, after further lease negotiations, MPA offered Pre-
mier a three-year lease with two one-year renewal options. In
4             IN RE: PREMIER AUTOMOTIVE SERVICES, INC.
response to Premier’s throughput objection, MPA informed Premier
that it had "committed every vehicle tenant at the Dundalk Marine
Terminal and other facilities to a throughput that makes the most effi-
cient and effective use of our limited terminal land." In MPA’s view,
the 1,700 vehicle per acre per year requirement allocated to Premier
was "more than achievable since the [acreage] used to calculate the
guarantee is less than 50% of [Lot 90]." MPA requested that Premier
execute the lease by April 15.

  On April 30, 2004, MPA wrote to Premier expressing frustration
over the parties’ failure to come to terms on a new lease. The April
30 letter informed Premier that the Maryland Port Administration was
extending the signing deadline for the April 2004 lease until May 15,
2004, but noted that the lease must be signed by that date. The parties,
however, failed once again to reach agreement.

   On January 4, 2005, MPA entered into a five-year lease with Pasha
Automotive Services ("Pasha") for acreage on the Dundalk Marine
Terminal, and, on June 15, 2005, Lot 90 was designated for Pasha.
Pasha committed to a minimum throughput of 1,700 vehicles per acre
(on each of Lot 90’s 6.54 acres) and also agreed to a relocation
clause, which gave MPA the discretion to move Pasha to another
location on the Dundalk Marine Terminal at MPA’s expense.

   In March 2005, the Maryland Department of Transportation
advised Premier that MPA had entered into a long term lease with
another tenant — Pasha — for Lot 90. And, on March 29, 2005, MPA
sent Premier a letter which terminated Premier’s month-to-month ten-
ancy effective May 1, 2005. MPA subsequently offered Premier a 60-
day extension (until June 30, 2005) in exchange for Premier waiving
any objection the company had to vacating Lot 90. Premier declined
the offer.

   On April 29, 2005, Premier filed a Chapter 11 bankruptcy petition
in federal bankruptcy court in the District of Maryland. Premier
invoked the automatic stay provisions of 11 U.S.C. § 362(a) (2000),
and alleged, in a related adversary proceeding, a variety of constitu-
tional violations against MPA, then-Secretary of the Maryland
Department of Transportation Robert L. Flanagan, and MPA Execu-
tive Director F. Brooks Royster, III. The bankruptcy court held two
              IN RE: PREMIER AUTOMOTIVE SERVICES, INC.               5
evidentiary hearings, and then granted MPA’s motion for summary
judgment in the adversary action, ordered the automatic stay lifted,
and dismissed Premier’s Chapter 11 petition. More specifically, the
bankruptcy court held that Premier had filed the bankruptcy petition
in bad faith — "for the sole purpose of halting and/or delaying [Pre-
mier’s] ultimate eviction from the Terminal by MPA." The court also
dismissed the petition on the grounds that an expired lease was not
"property of the estate" under 11 U.S.C. § 541(b): A "bankruptcy
court has no authority to resuscitate a lease of real property that
expired by its own terms prepetition," the court wrote. Premier
appealed to federal district court.

   While the bankruptcy proceedings were pending, Premier filed a
complaint with the Federal Maritime Commission ("FMC") based
upon the same facts underlying the bankruptcy case. Premier alleged
a number of violations of the Federal Shipping Act. See 46 App.
U.S.C. § 1709(d)(1), (3), (4) (now codified at 46 U.S.C. §§ 41102(c),
41106(2)-(3)). The Administrative Law Judge dismissed the petition
on sovereign immunity grounds. Premier appealed that decision to the
FMC, where it remains pending. Following dismissal of its FMC peti-
tion, Premier filed its second action in federal district court seeking
injunctive relief pending final judgment on the FMC appeal pursuant
to 46 U.S.C. App. § 1710(h)(2).

   The district court consolidated the bankruptcy appeal and the FMC
complaint. The district court then affirmed the bankruptcy court’s
grant of summary judgment against Premier finding that "Premier’s
constitutional claims are unsupportable." The court then concluded
that, because these unsupportable claims "were the only ‘property’ of
the bankruptcy estate" claimed by Premier, the petition must be dis-
missed and the automatic stay lifted. Finally, the district court dis-
missed Premier’s Shipping Act complaint for injunctive relief based
in part on its conclusion that Premier "clear[ly]" could not "demon-
strat[e] its entitlement to an injunction." Premier now appeals.

                                  II.

    We must determine as an initial matter whether the bankruptcy
court properly dismissed Premier’s Chapter 11 petition as a bad faith
filing and an abuse of the bankruptcy process. "We review the bank-
6             IN RE: PREMIER AUTOMOTIVE SERVICES, INC.
ruptcy court’s ultimate finding that the filing was not in good faith as
one of fact subject to the clearly erroneous standard." Carolin Corp.
v. Miller, 886 F.2d 693, 702 (4th Cir. 1989).

                                   A.

   The right to file a Chapter 11 bankruptcy petition is conditioned
upon the debtor’s good faith — the absence of which is cause for
summary dismissal. Id. at 698; Mich. Nat’l Bank v. Charfoos (In re
Charfoos), 979 F.2d 390, 392 (6th Cir. 1992). Indeed, the ability of
a bankruptcy court to conduct a threshold inquiry into the good faith
of a petitioner is "indispensable to proper accomplishment of the
basic purposes of Chapter 11 protection." Carolin, 886 F.2d at 698.
As this court has explained, "a good faith requirement ‘prevents abuse
of the bankruptcy process by debtors whose overriding motive is to
delay creditors without benefitting them in any way or to achieve rep-
rehensible purposes.’" Id. (quoting In re Little Creek Dev. Co., 779
F.2d 1068, 1072 (5th Cir. 1986)). The good faith standard also "‘pro-
tects the jurisdictional integrity of the bankruptcy courts by rendering
their powerful equitable weapons (i.e., avoidance of liens, discharge
of debts, marshaling and turnover of assets) available only to those
debtors and creditors with clean hands.’" Id. (quoting In re Little
Creek Dev. Co., 779 F.2d at 1072).

   In this circuit, a lack of good faith in filing a Chapter 11 petition
requires a showing of "objective futility" and "subjective bad faith."
Id. at 700-01. The objective test focuses on whether "there exists the
‘realistic possibility of an effective reorganization.’" See Carolin, 886
F.2d at 698 (quoting In re Albany Partners, Ltd., 749 F.2d 670, 674
(11th Cir. 1984)); id. at 701-02; see also In re Coleman, 426 F.3d
719, 728 (4th Cir. 2005). The subjective test asks whether a Chapter
11 petition is motivated by an honest intent to effectuate reorganiza-
tion or is instead motivated by some improper purpose. Carolin, 886
F.2d at 702. Subjective bad faith is shown where a petition is filed "to
abuse the reorganization process," or "to cause hardship or to delay
creditors by resort to the Chapter 11 device merely for the purpose of
invoking the automatic stay." Id.

                                   B.

  Premier contends that the bankruptcy court erred in dismissing its
petition as a bad faith filing under the criteria set forth in Carolin
              IN RE: PREMIER AUTOMOTIVE SERVICES, INC.                 7
Corp. v. Miller, 886 F.2d 693 (4th Cir. 1989). In Premier’s view, its
multi-pronged litigation strategy presents "a clear path towards reor-
ganization of its business — namely, a reasonable and fair offer of a
lease." And, Premier asserts, "it is clear that Premier filed for protec-
tion under Chapter 11 in good faith" because "Premier needs Lot 90
and the Building, or their functional equivalent, in order to be in busi-
ness."

    We disagree. There is substantial evidence in the record that sup-
ports the bankruptcy court’s findings of both objective futility and
subjective bad faith. With respect to Carolin’s objective futility
inquiry, Premier clearly had no "realistic possibility of an effective
reorganization." Carolin, 886 F.2d at 698. Premier in fact never filed
a proposed plan of reorganization. Instead, Premier maintains that its
"plan for reorganization is this litigation." Quite apart from the fact
that Premier had no cognizable property interest in its expired lease
of Lot 90, see Chesapeake Bank v. Monro Muffler/Brake, Inc., 891
A.2d 384, 391 (Md. Ct. Spec. App. 2006), and no right to judicially
compelled negotiations, see infra Part III.A, its reorganization-qua-
litigation strategy was, as the bankruptcy court found, "wholly illu-
sory." Indeed, even if Premier were somehow to get the relief it
requests, that relief would not lead to an effective reorganization.
Thus, the bankruptcy court concluded that Premier’s lease dispute
belonged in "the State [of Maryland’s] Courts" and there is "no possi-
ble mechanism in bankruptcy by which the debtor can achieve a legit-
imate reorganization."

   With respect to Carolin’s second prong of subjective bad faith, the
record also supports the bankruptcy court’s finding that Premier filed
its petition for an impermissible purpose. Premier had no demonstra-
ble need to reorganize when it filed the petition: it was not, the bank-
ruptcy court found, even "experiencing financial difficulties." Indeed,
Premier’s bankruptcy filings reveal a solvent business entity with no
unsecured creditors and few, if any, secured creditors. This fact alone
may justify dismissal of Premier’s Chapter 11 petition. As one of our
sister circuits has noted, courts "have consistently dismissed Chapter
11 petitions filed by financially healthy companies with no need to
reorganize under the protection of Chapter 11." In re SGL Carbon
Corp., 200 F.3d 154, 166 (3d Cir. 1999) (citing cases).
8              IN RE: PREMIER AUTOMOTIVE SERVICES, INC.
   Beyond Premier’s solvency, other circumstances support the bank-
ruptcy court’s finding of subjective bad faith. The bankruptcy court
found that Premier’s "only nemesis" was MPA and that it was "not
the failure of the State to negotiate in good faith that created the
impasse between the parties, but the inability of the parties to come
to terms on a new lease." The court further found that Premier’s
adversary claims against MPA were dependent upon its right to a
lease of Lot 90 — a matter of state contract law. Premier did not,
however, choose to avail itself of the obvious state law remedies
before bringing its Chapter 11 petition, providing further evidence of
bad faith. The eleventh-hour filing of Premier’s bankruptcy petition
also supports the bankruptcy court’s ruling. Premier filed its petition
on April 29, 2005 — just one day before the company was legally
obligated to quit the premises.

   In light of all this evidence, the bankruptcy court concluded that
"Premier filed the instant bankruptcy case for the sole purpose of halt-
ing and/or delaying its ultimate eviction from the Terminal by MPA,"
"to compel the Maryland Port Administration to execute a new lease
to the debtor on terms more favorable than those the State found
acceptable," and as a "means to the end of tying up the State in end-
less, fruitless litigation." Holding an asset hostage is not a permissible
use of the bankruptcy process, however. Chapter 11 is not a proce-
dural vehicle which may be commandeered solely for "the purpose of
invoking [its] automatic stay." Carolin, 886 F.2d at 702. The bank-
ruptcy court properly assessed Premier’s Chapter 11 filing under the
Carolin criteria and properly found it wanting.

                                   C.

   Aside from this general deficiency, Premier’s bankruptcy petition
was properly dismissed on the particular grounds that property of the
estate does not include, and the automatic stay does not apply to, an
expired lease of nonresidential property. A mere possessory interest
under an expired lease is insufficient to trigger an automatic stay
under 11 U.S.C. § 362(a). See 11 U.S.C. § 362(b)(10) (2000). Section
362 excludes from its protections nonresidential real property leases
that expire "before the commencement of or during a case." The stat-
ute provides, in part:
               IN RE: PREMIER AUTOMOTIVE SERVICES, INC.                 9
      The filing of a petition . . . does not operate as a stay . . .
      of any act by a lessor to the debtor under a lease of nonresi-
      dential real property that has terminated by the expiration of
      the stated term of the lease before the commencement of or
      during a case under this title to obtain possession of such
      property.

Id.

   Here, Premier’s lease expired on June 30, 2002, and Premier
remained as a month-to-month holdover tenant, whose tenancy was
terminable at the will of the State of Maryland as landlord. See Md.
Code Ann., Real Property § 8-402 (LexisNexis 2003). On March 29,
2005, MPA informed Premier that its month-to-month tenancy would
end effective May 1, 2005. Thus any leasehold interest that Premier
had in Lot 90 expired on that day. Since 11 U.S.C. § 362(b)(10)
excludes nonresidential real property leases that expire "before the
commencement of or during a case" from Section 362(a)’s automatic
stay provisions, Premier’s Lot 90 lease is not subject to those provi-
sions.

   Moreover, 11 U.S.C. § 541(b)(2) excepts from "property of the
estate" any interest a debtor has in a nonresidential lease that has "ter-
minated at the expiration of the stated term of such lease." 11 U.S.C.
§ 541(b)(2). It provides that:

      Property of the estate . . . ceases to include any interest of
      the debtor as a lessee under a lease of nonresidential real
      property that has terminated at the expiration of the stated
      term of such lease during the case.

Id. Here, because Premier’s month-to-month tenancy expired on May
1, 2005, the bankruptcy estate "cease[d] to include any interest" that
Premier had in the Lot 90 lease on that day. In sum, since an expired
lease is neither property of the estate nor subject to Section 362(a)’s
automatic stay provisions, see 11 U.S.C. §§ 362(b)(10), 541(b)(2), we
must affirm the district court’s dismissal of the bankruptcy petition
and its order lifting the automatic stay.
10             IN RE: PREMIER AUTOMOTIVE SERVICES, INC.
                                   III.

   Premier contends that it may nonetheless maintain its bankruptcy
petition — its Lot 90 interests aside — because the constitutional
claims asserted in its adversary action are property of the bankruptcy
estate. The courts below, however, properly recognized Premier’s
constitutional claims as unsupportable attempts to circumvent the
bankruptcy law’s various bars to Premier’s filing.

                                   A.

   The first count of Premier’s adversary complaint alleges that MPA
denied it a property interest without due process of law in violation
of the Fourteenth Amendment. Premier no longer argues that it has
a property interest in the expired lease or the building located on Lot
90. Instead, Premier now claims a constitutional property interest in
the "right to fair negotiations with the state in the leasing of state-
owned property" and in the "right to do business." It is elementary
that "[p]roperty interests are not created by the Constitution." Bd. of
Regents v. Roth, 408 U.S. 564, 577 (1972). Rather, they must arise
"from an independent source such as state law — rules or understand-
ings that secure certain benefits and that support claims of entitle-
ments to those benefits." Id.

   It is anything but clear that Maryland would recognize a right to
fair negotiation in the absence of an existing contract. See, e.g., ABT
Assocs., Inc. v. JHPIEGO Corp., 104 F. Supp. 2d 523, 534 (D. Md.
2000); Parker v. Columbia Bank, 604 A.2d 521, 531 (Md. Ct. Spec.
App. 1992) (Motz, J.) (holding that although a duty of good faith and
fair dealing may be "implied in certain contracts," this duty only
requires a party to the contract "to exercise good faith in performing
its contractual obligations"). In all events, there is no "property right"
in one negotiating party to have another agree to contract on commer-
cially disadvantageous terms. The essence of Premier’s claim is sim-
ply that MPA would not agree to what it wanted — that, at most, is
"a unilateral expectation" which the Supreme Court has held does not
create a constitutional property interest. See, e.g., Roth, 408 U.S. at
577.

  And even if Maryland law were construed to compel some sort of
supervised negotiation, the most Premier could claim would be a right
              IN RE: PREMIER AUTOMOTIVE SERVICES, INC.                11
to process. But process is not property. Indeed, procedural rights have
not been held "property right[s] in the constitutional sense." Lim v.
Cent. Dupage Hosp., 871 F.2d 644, 648 (7th Cir. 1989); Walentas v.
Lipper, 862 F.2d 414, 419 n.1 (2d Cir. 1988) (holding that a duty of
good faith and fair dealing was not a property interest under the due
process clause); Stone Mountain Game Ranch, Inc. v. Hunt, 746 F.2d
761, 764 (11th Cir. 1984) (per curiam) (holding that tenants have "no
property right when renewal negotiations fail"). Thus Premier’s uni-
lateral expectation that judicially compelled lease negotiations might
culminate in agreement "does not rise to the level of a constitutionally
protected interest." Stone Mountain Game Ranch, 746 F.2d at 765
(citing Roth, 408 U.S. at 577). In the case at hand, all Premier "can
claim to have lost is an entitlement [it] never had" to a lease that nei-
ther it nor MPA ever agreed to. Lim, 871 F.2d at 647.

   Premier also argues that the "right to pursue a lawful business is
a constitutionally protected interest." The only interference with the
so-called "right to do business" that Premier has ever identified, how-
ever, is MPA’s failure to lease Lot 90 to Premier. But as found by the
district court, "Premier has no legitimate entitlement to a new lease
for Lot 90." The company is not, therefore, constitutionally entitled
to do business on Lot 90. See, e.g., Groos Nat. Bank v. Comptroller
of Currency, 573 F.2d 889, 897 (5th Cir. 1978) (plaintiffs "cannot
claim a constitutionally protected right to do business with a particu-
lar bank"). The recognition of such a broad "right to do business,"
"would be akin to that [recognized] in Lochner v. New York, 198 U.S.
45 (1905), and its progeny, which the Supreme Court has long since
refused to recognize." Turner v. Dammon, 848 F.2d 440, 445 n.3 (4th
Cir. 1988).

   Premier’s substantive due process claims fail additionally for the
reason that the State of Maryland’s actions bespeak accommodation,
not arbitrary and unjustifiable governmental action. As the district
court found, the record reveals "no evidence to undermine the conclu-
sion that, in negotiating with Premier, MPA was acting in a reason-
able manner to advance legitimate goals, consistent with its legislated
purpose." MPA’s three year negotiation efforts do not, under any
view, fall "beyond the outer limits of legitimate governmental action."
See Sylvia Dev. Corp. v. Calvert County, 48 F.3d 810, 827 (4th Cir.
1995).
12             IN RE: PREMIER AUTOMOTIVE SERVICES, INC.
                                   B.

   Premier next claims that MPA violated the Equal Protection Clause
of the Fourteenth Amendment.1 According to Premier, MPA "inten-
tionally singled out Premier" by refusing to offer it a "commercially
fair and reasonable lease." More specifically, Premier challenges as
unreasonable two terms which were included in the long-term lease
proposals tendered by MPA — the 1,700 vehicle per acre throughput
and the forced-relocation provisions. Because Premier is not a mem-
ber of any suspect class and alleges no burden of any fundamental
right, it must prove that it has "been intentionally treated differently
from others similarly situated and that there is no rational basis for the
difference in treatment." Village of Willowbrook v. Olech, 528 U.S.
562, 564 (2000); City of Cleburne v. Cleburne Living Center, Inc.,
473 U.S. 432, 440-42 (1985); Tri-County Paving, Inc. v. Ashe County,
281 F.3d 430, 439 (4th Cir. 2002).

   Clearly the lease provisions challenged by Premier are rationally
related to a legitimate governmental objective. See FCC v. Beach
Communications, Inc., 508 U.S. 307, 313 (1993). The Maryland Port
Administration’s Organic Act reveals a number of legitimate govern-
ment purposes. The MPA’s primary mission, for example, is to "in-
crease the waterborne commerce of the ports in this State and, by
doing so, benefit the people of this State." Md. Ann. Code, Transp.
§ 6-102(c)(1).

   MPA’s lease proposals were rationally related to this purpose.
MPA could reasonably have concluded that a throughput guarantee
was necessary to insure that unproductive tenants did not lock up lim-
ited waterfront property and, in this, fail to provide jobs and revenues
for Marylanders. As MPA has explained, it "committed every vehicle
tenant at the Dundalk Marine Terminal and other facilities to a
  1
   Premier also argues that MPA engaged in an unconstitutional taking
of its private property in violation of the Fifth Amendment. But, like the
Fourteenth Amendment, the Fifth Amendment protects property inter-
ests, it does not create them. See Phillips v. Wash. Legal Found., 524
U.S. 156, 164 (1998). Because Premier advances no constitutionally pro-
tected property interest, its Fifth Amendment claim fails as a matter of
law.
               IN RE: PREMIER AUTOMOTIVE SERVICES, INC.                   13
throughput that makes the most efficient and effective use of our lim-
ited terminal land." Similarly, MPA could have concluded that a relo-
cation provision, which gives it the authority to move a tenant to a
new location, is a rational way to insure that waterfront property is
efficiently allocated.

   In any case, Premier’s claim that it was "treated differently" from
other similarly situated loan applicants who sought leases on the Bal-
timore waterfront fails on its own terms. First, as the district court
found, Premier’s competitor Pasha "was willing to enter a long term
lease, accepting provisions that are more favorable for MPA than
those that were rejected by Premier." Second, Premier has not identi-
fied any evidence of purposeful discrimination. See Sunrise Corp. v.
City of Myrtle Beach, 420 F.3d 322, 329 (4th Cir. 2005).

   Above and beyond all that, Premier’s various constitutional claims
are not only tenuous at best, but carry us far afield from the purposes
of bankruptcy law in general and Chapter 11 petitions in particular.2
  2
    Premier also alleges various claims under the Shipping Act and
requests that this court grant interim injunctive relief pending resolution
of its FMC appeal. See 46 App. U.S.C. §§ 1709(d)(1), (3), (4),
1710(h)(2). The Shipping Act does permit a plaintiff to file suit in district
court seeking "a temporary restraining order or preliminary injunction"
when, as here, the plaintiff has a complaint pending before the FMC. See
id. § 1710(h)(2). The statute sets a high bar for such relief, however. It
states that a court may grant injunctive relief only "[u]pon a showing that
standards for granting injunctive relief by courts of equity are met." Id.
As this court has noted, "preliminary injunctions are extraordinary reme-
dies involving the exercise of very far-reaching power to be granted only
sparingly and in limited circumstances." MicroStrategy Inc. v. Motorola,
Inc., 245 F.3d 335, 339 (4th Cir. 2001).
   We find no abuse of discretion on the part of the district court in
declining to issue to Premier the "extraordinary remedy" of interim
injunctive relief. Premier has not made the requisite showing of a signifi-
cant likelihood of success on the merits. See Direx Israel, Ltd. v. Break-
through Med. Corp., 952 F.2d 802, 814-15, 818 (4th Cir. 1991). Rather,
as the district court found, "it is clear" that Premier cannot "demon-
strat[e] its entitlement to an injunction." Section 1709(d)(1)’s require-
ment that a marine terminal operator "establish, observe and enforce just
14             IN RE: PREMIER AUTOMOTIVE SERVICES, INC.
"The purpose of Chapter 11 reorganization is to assist financially dis-
tressed business enterprises by providing them with breathing space
in which to return to a viable state." In re Little Creek Dev. Co., 779
F.2d at 1073 (quoting In re Winshall Settlor’s Trust, 758 F.2d 1136,
1137 (6th Cir. 1985)) (alteration omitted). To allow resort to the
bankruptcy process for plainly meritless constitutional claims
advanced solely to thwart lawful eviction would do nothing but sub-
vert the purposes of a Chapter 11 reorganization.

                                   IV.

   It is in the nature of litigation that parties may press claims that
turn out ultimately to have no merit. But this case went beyond that.
It was at bottom a straightforward contractual dispute between a land-
lord and tenant and should not have been creatively refashioned as a
bankruptcy matter or constitutional controversy brought "for the sole
purpose of halting and/or delaying [Premier’s] ultimate eviction from
the Terminal by MPA." If these sorts of suits are deemed proper sub-
jects for bankruptcy, then those courts (to their own dismay) would
be well on their way to becoming courts of general jurisdiction. Both
the bankruptcy and district courts refused to permit this, and we
affirm the judgment.

                                                             AFFIRMED

and reasonable regulations and practices related to or connected with
receiving, handling, storing or delivering property," does not command
that MPA have regulations on the specific subject of the leasing of ports
facilities. And, for the reasons expressed above, MPA did not "unreason-
ably refuse to deal or negotiate," id. §§ 1709(d)(3), (b)(10), or give any
"undue or unreasonable preference" to another party, id. § 1709(d)(4).
Again, as the district court found, the record reveals "no evidence to
undermine the conclusion that, in negotiating with Premier, MPA was
acting in a reasonable manner to advance legitimate goals, consistent
with its legislated purpose."